DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 11, 2022 has been entered. 
Claims 1-20 are pending in this application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark J. Danielson on August 1, 2022.
The application has been amended as follows: 
As per Claim 13
Claim 13, page 5, line 3, “the storage device” should read as “a storage device”.

Therefore, the examiner’s amendment of claim 13 reads as follows:
Claim 13
A non-transitory computer-readable media comprising computer-readable instructions, such that, when executed, causes a processor to: 
receive a write request from a host operatively coupled to a storage device comprising non-volatile storage; 
determine an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non-volatile storage, and 
buffer the new data, the existing data and the XOR result in respective buffers of the storage device.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, Lercari et al. (U.S. Patent No. 11,175,984 B1) discloses: A storage device (Lercari 8:4–50: “[M]emory controller for some asymmetric non-volatile memory (“ANVM”), and/or a system”.), comprising:
a non-volatile storage (page of flash memory where old data is stored); and
a controller (memory controller) configured to:
receive a write request from a host operatively coupled to the storage device; and
determine an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non-volatile storage
(Lercari 8:4–50: “FIG. 1A shows techniques 101 performed by one embodiment of a memory controller for some asymmetric non-volatile memory (“ANVM”), and/or a system or method that includes/interacts with such a memory controller. A memory controller for ANVM, such as flash memory, writes or copies (moves) data to a physical destination, as represented by numeral 103. As referenced earlier, such a write of data can in some embodiments be performed as part of a garbage collection operation in which a memory controller frees up an erase unit (“EU” or “block”) of physical memory by relocating one or more remaining valid pages of data to new storage locations; once the EU has been completely released, and all active data has been relocated elsewhere, that EU can then be erased. In one embodiment, a garbage collection operation is performed as a traditional memory controller maintenance function, while in another (i.e., as taught in the incorporated by reference documents), the host schedules or cooperates with the scheduling of garbage collection, for example, issuing express “copy” commands to fractionally relocate valid data in a manner that does not collide with host-queued read and write requests. The write in question can also be performed as part of a scheme which relocates “cold” data (i.e., data which might not be a candidate for garbage collection, i.e., few pages of a block have been released, and an EU still is mostly in active use), to avoid concentrating garbage collection operations into a subset of blocks in a given memory die or drive. It is also possible for the write to be performed in fulfilment of a host write request, i.e., where the host provides data and requests that the memory controller write that data into memory. Per numeral 105, the memory controller creates EC information based on the data that is to be written. This EC information can be any desired type of error correction information, created using any suitable error correction algorithm. For example, in one embodiment, the memory controller simply performs an exclusive-OR (“XOR”) function between multiple data sets including the new write data (e.g., the XOR can be between multiple pages- or LUNS-worth of data from a destination block in which the new write data will be stored), it can be between new and old data for a given logical, virtual or physical address, it can be between data at common address offsets relative to virtual, logical or physical structures within a given flash drive (or respective flash drives), or it can be performed on some other basis. As indicated by function block 105, an XOR operation used in this manner can be said to generate one or more parity values based on multiple data sets.”
18:48–61:  “However, as noted earlier, in typical operation, a memory controller for ANVM typically does not replace data at a physical location but instead reads existing data from a first physical location, replaces/modifies that data, and then rewrites the data (as modified) to a new, different physical location (i.e., because of the program-erase asymmetry referenced earlier, in many memory systems, particularly with conventional flash memory addressing schemes, the host-supplied address is not changed, but the memory controller typically cannot rewrite a particular storage location without first erasing a larger block, and so, it typically finds a new physical location, supplanting a first logical-to-physical mapping for the host-supplied address with a second);”
The Examiner finds the host providing data and requesting that the memory controller write that data into a new page of memory (i.e., new, different physical location to maintain program-erase asymmetry) as disclosed in Lercari teaches the claimed “controller configured to: receive a write request from a host operatively coupled to the storage device”.
The Examiner further finds the memory controller performing an exclusive-OR (“XOR”) function between new and old data for a given physical address to generate error correction information as disclosed in Lercari teaches the claimed “determine an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non-volatile storage.” 
Notably, the conventional flash memory addressing scheme as disclosed in Lercari is similar to the scheme in the Specification. In Lercari, “the host-supplied address is not changed, but the memory controller typically cannot rewrite a particular storage location without first erasing a larger block, and so, it typically finds a new physical location, supplanting a first logical-to-physical mapping for the host-supplied address with a second.” See Lercari 18:48–61. Similarly, in the Specification, “[t]he new data and the old data share the same logical address (e.g., the same Logical Block Address (LBA)) and have different physical addresses (e.g., stored in different NAND pages of the NAND flash memory devices 130 a-130 n), due to the nature of operation of NAND flash memory.” See Spec. ¶ 46. 
Consistent with the Specification, the new data provided by the host of Lercari shares the same physical address as the old data but has a different logical address, because the memory controller replaces a first logical-to-physical mapping for the host-supplied address with a second address. Therefore, the new data provided by the host of Lercari is likewise located in a new physical location in the flash memory than the old data which teaches the claimed “existing data is stored in the non-volatile storage.”).
Wysocki et al. (U.S. Patent Application Publication No. 2019/0034306 A1) discloses: determine an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non-volatile storage; and buffer . . . the XOR result in [a] respective buffer (Paragraph [0091]: “If an application 410 of the host 402 generates an I/O request 440, the request is transmitted to a simplified RAID Engine Initiator 414, which may be configured to split 442 the I/O into (RAID) stripes and submit 444 the RAID I/O (request) to a parity drive for a given stripe, e.g. the parity drive 404. The parity drive 404 may be configured to prepare 446 a subIO checklist, and submit 448 an “XOR and write” (Exclusive Or and write) command to the data drive 408. The data drive 408 may be configured to read 450 the old data, fetch 452 new data from a memory buffer 426 of the host 402 (using DMA), calculate 454 an XOR value from the old data and the new data, transfer 456 the XOR value to the memory buffer 426, write 458 the new data and notify 460 the parity drive 404 that the “XOR and write” command is complete. The parity drive 404 may be configured to read 462 the old parity, fetch 464 the XOR value from the memory buffer 426, calculate an XOR value of the old parity and the XOR value to determine a new parity, to write 466 the new parity, and to notify 468 the Simplified RAID Engine Initiator, that the Raid I/O transaction is complete. The Simplified RAID Engine Initiator may be configured to notify 469 the application, that the I/O request 440 is complete.”
The Examiner finds the data drive 408 configured to read 450 the old data, fetch 452 new data from a memory buffer 426 of the host 402 (using DMA), calculate 454 an XOR value from the old data and the new data, transfer 456 the XOR value to the memory buffer 426 as disclosed in Wysocki teaches the claimed “determine an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non-volatile storage; and buffer . . . the XOR result in [a] respective buffer”).
However, the Examiner finds Lercari and Wysocki do not teach or suggest the claimed “storage device, comprising: a non-volatile storage; and a controller configured to: receive a write request from a host operatively coupled to the storage device; determine an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non- volatile storage; and buffer the new data, the existing data and the XOR result in respective buffers of the storage device.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 11, Lercari et al. (U.S. Patent No. 11,175,984 B1) discloses: A method, comprising:
receiving, by a controller (memory controller) of a storage device operatively coupled to a host through an interface, a write request from the host; and
determining, by the controller, an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non-volatile storage 
 (Lercari 8:4–50: “FIG. 1A shows techniques 101 performed by one embodiment of a memory controller for some asymmetric non-volatile memory (“ANVM”), and/or a system or method that includes/interacts with such a memory controller. A memory controller for ANVM, such as flash memory, writes or copies (moves) data to a physical destination, as represented by numeral 103. As referenced earlier, such a write of data can in some embodiments be performed as part of a garbage collection operation in which a memory controller frees up an erase unit (“EU” or “block”) of physical memory by relocating one or more remaining valid pages of data to new storage locations; once the EU has been completely released, and all active data has been relocated elsewhere, that EU can then be erased. In one embodiment, a garbage collection operation is performed as a traditional memory controller maintenance function, while in another (i.e., as taught in the incorporated by reference documents), the host schedules or cooperates with the scheduling of garbage collection, for example, issuing express “copy” commands to fractionally relocate valid data in a manner that does not collide with host-queued read and write requests. The write in question can also be performed as part of a scheme which relocates “cold” data (i.e., data which might not be a candidate for garbage collection, i.e., few pages of a block have been released, and an EU still is mostly in active use), to avoid concentrating garbage collection operations into a subset of blocks in a given memory die or drive. It is also possible for the write to be performed in fulfilment of a host write request, i.e., where the host provides data and requests that the memory controller write that data into memory. Per numeral 105, the memory controller creates EC information based on the data that is to be written. This EC information can be any desired type of error correction information, created using any suitable error correction algorithm. For example, in one embodiment, the memory controller simply performs an exclusive-OR (“XOR”) function between multiple data sets including the new write data (e.g., the XOR can be between multiple pages- or LUNS-worth of data from a destination block in which the new write data will be stored), it can be between new and old data for a given logical, virtual or physical address, it can be between data at common address offsets relative to virtual, logical or physical structures within a given flash drive (or respective flash drives), or it can be performed on some other basis. As indicated by function block 105, an XOR operation used in this manner can be said to generate one or more parity values based on multiple data sets.”
18:48–61:  “However, as noted earlier, in typical operation, a memory controller for ANVM typically does not replace data at a physical location but instead reads existing data from a first physical location, replaces/modifies that data, and then rewrites the data (as modified) to a new, different physical location (i.e., because of the program-erase asymmetry referenced earlier, in many memory systems, particularly with conventional flash memory addressing schemes, the host-supplied address is not changed, but the memory controller typically cannot rewrite a particular storage location without first erasing a larger block, and so, it typically finds a new physical location, supplanting a first logical-to-physical mapping for the host-supplied address with a second);”
The Examiner finds the host providing data and requesting that the memory controller write that data into a new page of memory (i.e., new, different physical location to maintain program-erase asymmetry) as disclosed in Lercari teaches the claimed “receiving, by a controller of a storage device operatively coupled to a host through an interface, a write request from the host”.
The Examiner further finds the memory controller performing an exclusive-OR (“XOR”) function between new and old data for a given physical address to generate error correction information as disclosed in Lercari teaches the claimed “determining, by the controller, an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non-volatile storage.” 
Notably, the conventional flash memory addressing scheme as disclosed in Lercari is similar to the scheme in the Specification. In Lercari, “the host-supplied address is not changed, but the memory controller typically cannot rewrite a particular storage location without first erasing a larger block, and so, it typically finds a new physical location, supplanting a first logical-to-physical mapping for the host-supplied address with a second.” See Lercari 18:48–61. Similarly, in the Specification, “[t]he new data and the old data share the same logical address (e.g., the same Logical Block Address (LBA)) and have different physical addresses (e.g., stored in different NAND pages of the NAND flash memory devices 130 a-130 n), due to the nature of operation of NAND flash memory.” See Spec. ¶ 46. 
Consistent with the Specification, the new data provided by the host of Lercari shares the same physical address as the old data but has a different logical address, because the memory controller replaces a first logical-to-physical mapping for the host-supplied address with a second address. Therefore, the new data provided by the host of Lercari is likewise located in a new physical location in the flash memory than the old data which teaches the claimed “existing data is stored in the non-volatile storage.”).
Wysocki et al. (U.S. Patent Application Publication No. 2019/0034306 A1) discloses: determine an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non-volatile storage; and buffer . . . the XOR result in [a] respective buffer (Paragraph [0091]: “If an application 410 of the host 402 generates an I/O request 440, the request is transmitted to a simplified RAID Engine Initiator 414, which may be configured to split 442 the I/O into (RAID) stripes and submit 444 the RAID I/O (request) to a parity drive for a given stripe, e.g. the parity drive 404. The parity drive 404 may be configured to prepare 446 a subIO checklist, and submit 448 an “XOR and write” (Exclusive Or and write) command to the data drive 408. The data drive 408 may be configured to read 450 the old data, fetch 452 new data from a memory buffer 426 of the host 402 (using DMA), calculate 454 an XOR value from the old data and the new data, transfer 456 the XOR value to the memory buffer 426, write 458 the new data and notify 460 the parity drive 404 that the “XOR and write” command is complete. The parity drive 404 may be configured to read 462 the old parity, fetch 464 the XOR value from the memory buffer 426, calculate an XOR value of the old parity and the XOR value to determine a new parity, to write 466 the new parity, and to notify 468 the Simplified RAID Engine Initiator, that the Raid I/O transaction is complete. The Simplified RAID Engine Initiator may be configured to notify 469 the application, that the I/O request 440 is complete.”
The Examiner finds the data drive 408 configured to read 450 the old data, fetch 452 new data from a memory buffer 426 of the host 402 (using DMA), calculate 454 an XOR value from the old data and the new data, transfer 456 the XOR value to the memory buffer 426 as disclosed in Wysocki teaches the claimed “determine an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non-volatile storage; and buffer . . . the XOR result in [a] respective buffer”).
However, the Examiner finds Lercari and Wysocki do not teach or suggest the claimed “method, comprising: receiving, by a controller of a storage device comprising non-volatile storage operatively coupled to a host through an interface, a write request from the host; determining, by the controller, an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non-volatile storage; and buffering the new data, the existing data and the XOR result in respective buffers of the storage device.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 11 as allowable over the prior art.  

Regarding independent claim 13, Lercari et al. (U.S. Patent No. 11,175,984 B1) discloses: A non-transitory computer-readable media comprising computer-readable instructions, such that, when executed, causes a processor (6:5–24: “Specifically contemplated implementations can feature instructions stored on non-transitory machine-readable media. Such instructional logic can be written or designed in a manner that has certain structure (architectural features) such that, when the instructions are ultimately executed, they cause the one or more general purpose machines (e.g., a processor, computer or other machine) to behave as a special purpose machine, having structure that necessarily performs described tasks on input operands in dependence on the instructions to take specific actions or otherwise produce specific outputs. “Non-transitory” machine-readable or processor-accessible “media” or “storage” as used herein means any tangible (i.e., physical) storage medium, irrespective of how data on that medium is embodied, including without limitation, random access memory, hard disk memory, EEPROM, flash, storage cards, optical memory, a disk-based memory (e.g., a hard drive, DVD or CD), server storage, volatile memory and/or other tangible mechanisms where instructions may subsequently be retrieved and used to control a machine.”) to:
receive a write request from a host operatively coupled to a storage device; and
determine an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non-volatile storage
(Lercari 8:4–50: “FIG. 1A shows techniques 101 performed by one embodiment of a memory controller for some asymmetric non-volatile memory (“ANVM”), and/or a system or method that includes/interacts with such a memory controller. A memory controller for ANVM, such as flash memory, writes or copies (moves) data to a physical destination, as represented by numeral 103. As referenced earlier, such a write of data can in some embodiments be performed as part of a garbage collection operation in which a memory controller frees up an erase unit (“EU” or “block”) of physical memory by relocating one or more remaining valid pages of data to new storage locations; once the EU has been completely released, and all active data has been relocated elsewhere, that EU can then be erased. In one embodiment, a garbage collection operation is performed as a traditional memory controller maintenance function, while in another (i.e., as taught in the incorporated by reference documents), the host schedules or cooperates with the scheduling of garbage collection, for example, issuing express “copy” commands to fractionally relocate valid data in a manner that does not collide with host-queued read and write requests. The write in question can also be performed as part of a scheme which relocates “cold” data (i.e., data which might not be a candidate for garbage collection, i.e., few pages of a block have been released, and an EU still is mostly in active use), to avoid concentrating garbage collection operations into a subset of blocks in a given memory die or drive. It is also possible for the write to be performed in fulfilment of a host write request, i.e., where the host provides data and requests that the memory controller write that data into memory. Per numeral 105, the memory controller creates EC information based on the data that is to be written. This EC information can be any desired type of error correction information, created using any suitable error correction algorithm. For example, in one embodiment, the memory controller simply performs an exclusive-OR (“XOR”) function between multiple data sets including the new write data (e.g., the XOR can be between multiple pages- or LUNS-worth of data from a destination block in which the new write data will be stored), it can be between new and old data for a given logical, virtual or physical address, it can be between data at common address offsets relative to virtual, logical or physical structures within a given flash drive (or respective flash drives), or it can be performed on some other basis. As indicated by function block 105, an XOR operation used in this manner can be said to generate one or more parity values based on multiple data sets.”
18:48–61:  “However, as noted earlier, in typical operation, a memory controller for ANVM typically does not replace data at a physical location but instead reads existing data from a first physical location, replaces/modifies that data, and then rewrites the data (as modified) to a new, different physical location (i.e., because of the program-erase asymmetry referenced earlier, in many memory systems, particularly with conventional flash memory addressing schemes, the host-supplied address is not changed, but the memory controller typically cannot rewrite a particular storage location without first erasing a larger block, and so, it typically finds a new physical location, supplanting a first logical-to-physical mapping for the host-supplied address with a second);”
The Examiner finds the host providing data and requesting that the memory controller write that data into a new page of memory (i.e., new, different physical location to maintain program-erase asymmetry) as disclosed in Lercari teaches the claimed “receive a write request from a host operatively coupled to a storage device”.
The Examiner further finds the memory controller performing an exclusive-OR (“XOR”) function between new and old data for a given physical address to generate error correction information as disclosed in Lercari teaches the claimed “determine an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non-volatile storage.” 
Notably, the conventional flash memory addressing scheme as disclosed in Lercari is similar to the scheme in the Specification. In Lercari, “the host-supplied address is not changed, but the memory controller typically cannot rewrite a particular storage location without first erasing a larger block, and so, it typically finds a new physical location, supplanting a first logical-to-physical mapping for the host-supplied address with a second.” See Lercari 18:48–61. Similarly, in the Specification, “[t]he new data and the old data share the same logical address (e.g., the same Logical Block Address (LBA)) and have different physical addresses (e.g., stored in different NAND pages of the NAND flash memory devices 130 a-130 n), due to the nature of operation of NAND flash memory.” See Spec. ¶ 46. 
Consistent with the Specification, the new data provided by the host of Lercari shares the same physical address as the old data but has a different logical address, because the memory controller replaces a first logical-to-physical mapping for the host-supplied address with a second address. Therefore, the new data provided by the host of Lercari is likewise located in a new physical location in the flash memory than the old data which teaches the claimed “existing data is stored in the non-volatile storage.”).
Wysocki et al. (U.S. Patent Application Publication No. 2019/0034306 A1) discloses: determine an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non-volatile storage; and buffer . . . the XOR result in [a] respective buffer (Paragraph [0091]: “If an application 410 of the host 402 generates an I/O request 440, the request is transmitted to a simplified RAID Engine Initiator 414, which may be configured to split 442 the I/O into (RAID) stripes and submit 444 the RAID I/O (request) to a parity drive for a given stripe, e.g. the parity drive 404. The parity drive 404 may be configured to prepare 446 a subIO checklist, and submit 448 an “XOR and write” (Exclusive Or and write) command to the data drive 408. The data drive 408 may be configured to read 450 the old data, fetch 452 new data from a memory buffer 426 of the host 402 (using DMA), calculate 454 an XOR value from the old data and the new data, transfer 456 the XOR value to the memory buffer 426, write 458 the new data and notify 460 the parity drive 404 that the “XOR and write” command is complete. The parity drive 404 may be configured to read 462 the old parity, fetch 464 the XOR value from the memory buffer 426, calculate an XOR value of the old parity and the XOR value to determine a new parity, to write 466 the new parity, and to notify 468 the Simplified RAID Engine Initiator, that the Raid I/O transaction is complete. The Simplified RAID Engine Initiator may be configured to notify 469 the application, that the I/O request 440 is complete.”
The Examiner finds the data drive 408 configured to read 450 the old data, fetch 452 new data from a memory buffer 426 of the host 402 (using DMA), calculate 454 an XOR value from the old data and the new data, transfer 456 the XOR value to the memory buffer 426 as disclosed in Wysocki teaches the claimed “determine an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non-volatile storage; and buffer . . . the XOR result in [a] respective buffer”).
However, the Examiner finds Lercari and Wysocki do not teach or suggest the claimed “non-transitory computer-readable media comprising computer- readable instructions, such that, when executed, causes a processor to: receive a write request from a host operatively coupled to a storage device comprising non-volatile storage; determine an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non-volatile storage, and buffer the new data, the existing data and the XOR result in respective buffers of the storage device.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 13 as allowable over the prior art.  

	Claims 2-10, 12 and 14-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112